Citation Nr: 0722473	
Decision Date: 07/24/07    Archive Date: 08/02/07

DOCKET NO.  05-11 984	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.K. Whitehead, Law Clerk


INTRODUCTION

The veteran served on active duty in the military from 
October 1967 to October 1970.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a June 2003 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Boston, Massachusetts. 


FINDINGS OF FACT

1.  The veteran is shown to have served in Vietnam and 
encountered enemy missile fire.  His claimed stressors are 
also combat related, and there is credible evidence in 
support of the claimed in-service stressors.

2.  The veteran has a current diagnosis of PTSD related to 
combat stressors experienced during service.  

CONCLUSION OF LAW

PTSD was incurred as the result of active service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126 (West 2002 & Supp. 2007), and implementing 
regulations, codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2006) impose obligations on VA to provide notice and 
assistance to claimants for VA benefits.  

Since the Board is granting the veteran's claim for PTSD, in 
full, this claim is substantiated, and there are no further 
VCAA duties.  Wensch v. Principi, 15 Vet App 362 (2001); see 
38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide 
assistance "if no reasonable possibility exists that such 
assistance would aid in substantiating the claim"); see also 
VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (holding that 
the notice and duty to assist provisions of the VCAA do not 
apply to claims that could not be substantiated through such 
notice and assistance).  

Governing Statutes and Regulations

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  See Caluza v. Brown, 7 
Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

In order for a claim for service connection for PTSD to be 
successful, there must be: (1) medical evidence diagnosing 
the condition in accordance with 38 C.F.R. 
§ 4.125(a); (2) a link, established by medical evidence, 
between the current symptoms and an in-service stressor; and 
(3) credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.304(f).

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the veteran "engaged 
in combat with the enemy."  See 38 U.S.C.A. § 1154(b); 
Cohen v. Brown, 10 Vet. App. 128 (1997); Zarycki v. Brown, 6 
Vet. App. 91, 98 (1993); 38 C.F.R. § 3.304(f).  Participation 
in combat, a determination that is to be made on a case-by-
case basis, requires that the veteran have personally 
participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality.  See VAOPGCPREC 12-99 (1999).

If VA determines that the veteran engaged in combat with the 
enemy and his alleged stressor is combat-related, then his 
lay testimony or statement is accepted as conclusive evidence 
of the stressor's occurrence and no further development or 
corroborative evidence is required, provided that such 
testimony is found to be consistent with circumstances, 
conditions, or hardships of service.  See 38 U.S.C.A. § 
1154(b); Cohen at 146-47; Zarycki at 98; 38 C.F.R. § 
3.304(f).

If the veteran did not engage in combat with the enemy, or 
the claimed stressor is not related to combat, the veteran's 
lay testimony alone will not be enough to establish the 
occurrence of the alleged stressor.  See Moreau v. Brown, 9 
Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 
163, 166 (1996).  In such cases, the record must contain 
service records or other corroborative evidence that 
substantiates or verifies the veteran's statements as to the 
occurrence of the claimed stressor.  See West (Carlton) v. 
Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown at 98.

Legal Analysis

At a May 2002 evaluation by the veteran's private 
psychologist, Dr. Greene, the veteran reported that he served 
as a Military Police sentry and dog handler in Long Binh and 
Long Thanh, Vietnam.  Dr. Greene noted that the veteran 
suffered from nightmares, flashbacks, sleeping difficulty, 
irritability, and tension headaches.  He also avoided most 
social situations, especially any reminding him of Vietnam, 
and had problems relating to his social environment.  Dr. 
Greene diagnosed him with chronic PTSD at a moderate level on 
Axis I.  On Axis IV (psychosocial and environmental 
problems), Dr. Greene noted the veteran's exposure to war and 
death.  

At an April 2003 VA QTC psychiatric examination, the veteran 
described various stressors he experienced in Vietnam.  He 
stated that about 22 days before leaving Long Thanh a round 
of missiles infiltrated his area, and he hit the dirt and 
then ran to the bunker.  When he emerged there was damage all 
around him, and he heard that a guard in the tower had been 
killed.  Not long after, shrapnel hit near his bed in his 
tent.  He ran for the bunker but when he emerged he noticed 
there was a hole in the tent right above his bed.  He 
believes if he had stayed in his tent, he would have been 
killed.  He further stated that missile fire continually came 
closer and closer to his location and that he experienced a 
rash due to the stress of enemy fire.  While he did not 
directly witness someone being killed, he said he did see the 
body of a serviceman buried under rubble due to the collapse 
of a section of the bunker.  

The April 2003 VA examiner diagnosed features of PTSD on Axis 
I.  The examiner noted that the veteran was not directly 
involved in combat, although he was exposed to rocket fire, 
missiles, and shrapnel and felt that his life was in danger.  
The examiner further stated that there was no evidence of 
avoidance tendencies but the veteran did have symptoms of 
hyperarousal with sleep problems and outbursts of anger.  
Finally examiner opined that while it is more likely than not 
that the veteran's symptoms a] were related to his 
experiences in Vietnam, the veteran only had features of PTSD 
and did not meet the full criteria.  

In June 2006, the veteran was seen by a psychiatrist at a VA 
outpatient clinic after being referred by his therapist.  The 
VA psychiatrist also found that the veteran had hyperarousal 
and irritability, which caused him to have occasional panic 
attacks, poor sleep, high anxiety, and increased reactivity 
to triggers related to war.  The veteran reported the same 
military history as he had to both Drs. Greene and the VA QTC 
examiner.  On the current evaluation, the psychiatrist 
diagnosed PTSD with recent exacerbation of hyperarousal, 
major depression, and severe avoidance.  

Turning to the elements necessary for a successful claim of 
service connection for PTSD, there are differing opinions as 
to whether the veteran meets the criteria for that diagnosis.  
The majority of opinions are that he does meet those 
criteria, and even the VA QTC examiner found elements of 
PTSD.  The Board, accordingly, finds that the evidence is in 
favor of a finding that the veteran meets the criteria for a 
diagnosis of PTSD.

All of the medical opinion is to the effect that PTSD is 
attributable to the in-service combat stressors.  The 
remaining question is whether the evidence shows that the 
veteran participated in combat or that there is credible 
supporting evidence of the claimed stressors.

The veteran's reports of his experiences in Long Binh and 
Long Thanh, Vietnam has remained consistent.  In July 2005, 
the RO requested information verifying his reported stressors 
from the JSRRC (formerly known as the Center for Unit Records 
Research-Curr).  While they could not locate records that 
documented enemy activity involving the 212th Military Police 
Company (MP C) in February 1969, they could verify that on 
February 23, 1969 an enemy-initiated attack was launched on 
Long Binh involving elements of the reporting unit.  This was 
the area where the veteran was stationed at this same time.  

Furthermore, the Operational Report-Lessons Learned (OR-LL) 
verified that during the period February 23-28, 1969, enemy 
activity with mortars and rockets impacted on Long Binh Post, 
and the 3rd Infantry Battalion 3 kilometers east of Long 
Thanh received an enemy battalion attack. These were both 
areas where the veteran stated he was stationed and where 
enemy activity took place.  

While it cannot be indisputably verified that the veteran's 
MP C was near this specific enemy activity, based on the 
evidence presented, there is a high probability that the 
veteran was at these locations during enemy fire.  Given this 
information, the Board finds that all reasonable doubt should 
be resolved in his favor with regard to his reported in-
service stressors. 

This information provides credible supporting evidence of the 
veteran's claimed stressors and for a finding that the 
veteran was involved in combat.  The diagnosis of PTSD has 
been medically attributed to these stressors.  Resolving 
reasonable doubt in his favor, the claim is granted. 
 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  See, too, Alemany 
v. Brown, 9 Vet. App. 518, 519 (1996).


ORDER

Entitlement to service connection for PTSD is granted. 


____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


